DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of LEE (U.S. Publication No. 2016/0046800, LEE). 
Regarding claims 1, 3, and 5, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7) (which is within the claimed range of the present invention). The vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles (p. 3).
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of molded articles, Lee teaches polyvinyl chloride resin composition comprises impact modifier in the amount of about 3 parts by weight to about 10 parts by weight based on 100 parts by weight of the PVC resin [0029]. The impact modifier in the PVC resin serves to improve cleavage, tensile strength, compressive strength, flexural strength, and impact strength of the PVC resin. The impact modifier includes acrylic copolymers, chloride polyethylene (CPE), and the like [0030]. For example CP can be mixed with the PVC resin to form an alloy, and has impact resistance and high flexural strength due to excellent compatibility with the PVC resin [0031].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided about 3 parts to about 10 parts of impact modifier of LEE with the PVC resin composition of KADOKURA for the benefit of improving cleavage, tensile strength, compressive strength, flexural strength, and impact strength of the PVC resin as taught by LEE. 
However, the combined disclosures of KADOKURA and LEE do not teach a polyvinyl chloride resin molded product has a Charpy impact strength of 0oC is 20 kJ/m2 or more, and a Vicat softening temperature is 85oC or higher.
Given KADOKURA and LEE teaches similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and LEE do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BLANCHARD et al. (U.S. Patent No. 3,682,924, hereinafter BLANCHARD) as evidenced by article entitled, “Impact modifiers and their influence in toughness and plate-out in highly filled rigid PVC formulations,” (hereinafter, TORRES).
Regarding claims 1, 3, and 5, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7) (which is within the claimed range of the present invention). The vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles (p. 3).
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of rigid thermoplastic vinyl chloride polymer compositions, BLANCHARD teaches vinyl chloride polymer compositions used to molded articles (Col. 2, lines 54-65) wherein the composition comprises resinous impact strength modifiers which are compatible with vinyl chloride polymers in amounts between about 5 to 50 parts of each modifier per 100 parts of vinyl chloride polymer. The impact modifiers include chlorinated polyethylene and graft copolymers of styrene-methylmethacrylate butadiene (Col. 3, lines 46-62).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 5 to 50 parts of impact modifier of BLANCHARD with the vinyl resin composition of KADOKURA for its art recognized function as an impact modifier in vinyl resin compositions such as boosting the impact strength of the final PVC formulation and increases the effective rubber volume in the formulation as evidenced by TORRES.
Furthermore, given BLANCHARD teaches 5 to 50 parts of impact modifier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
However, the combined disclosures of KADOKURA and LEE do not teach a polyvinyl chloride resin molded product has a Charpy impact strength of 0oC is 20 kJ/m2 or more, and a Vicat softening temperature is 85oC or higher.
Given KADOKURA and BLANCHARD teaches similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BLANCHARD do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BOUTELLE et al. (U.S. Publication No. 2006/0111471, hereinafter BOUTELLE) as evidenced by article entitled, “Impact modifiers and their influence in toughness and plate-out in highly filled rigid PVC formulations,” (hereinafter, TORRES).
Regarding claims 1 and 3, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7) (which is within the claimed 
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of vinyl resin composition, BOUTELLE teaches rigid products comprising coated calcium carbonate for use in applications that benefit from impact resistant properties, such as vinyl siding and PVC pipes and fittings (Abstract; [0006, 0052-0054, and 0060]). BOUTELLE teaches a method of making filled polymer product, such as an impact resistant PVC (polyvinyl chloride) polymer comprising calcium carbonate [0007]. The calcium carbonates may be obtained from a natural source, e.g., marble, chalk, limestone, and dolomite [0018]. BOUTELLE teaches polyvinyl chloride (PVC) polymer formulation comprises impact modifiers, such as chlorinated polyethylene in an amount ranging from 1 phr to 6 phr [0059]. The PVC polymer products include vinyl siding and construction materials [0060]. As evidenced by TORRES, chlorinated polyethylene (CPE) modifiers have a synergistic effect with calcium carbonate which boosts the impact strength of the final PVC formulations (Abstract). The ability of CPE resin to melt during extrusion means it is possible for the CPE to coat the inorganic filler particles, which in turn increases the effective rubber volume in the formulation (p. 393, High molecular weight chlorinated polyethylenes). The PVC formulations are for building and the construction industry (i.e., pipes, siding, and window profile formulations) (Abstract; p. 393).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 1 phr to 6 phr of impact modifier of BOUTELLE with the vinyl resin composition of KADOKURA for its art recognized function as an impact modifier in vinyl resin compositions such as boosting the impact strength of the final PVC formulation and increases the effective rubber volume in the formulation as evidenced by TORRES. 
However, the combined disclosures of KADOKURA and BOUTELLE do not explicitly disclose the claimed Charpy impact strength and Vicat softening temperature. 
Given BOUTELLE teaches the similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures of KADOKURA and BOUTELLE would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BOUTELLE do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BOUTELLE et al. (U.S. Publication No. 2006/0111472, BOUTELLE ‘472) as evidenced by article entitled, “Impact modifiers and their influence in toughness and plate-out in highly filled rigid PVC formulations,” (hereinafter, TORRES).
Regarding claims 1 and 3, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7) (which is within the claimed range of the present invention).  The vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles including a window frame or a door frame (p. 3).
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of vinyl resin composition, BOUTELLE ‘472 teaches rigid products comprising coated calcium carbonate for use in applications that benefit from impact resistant properties, such as vinyl siding and PVC pipes and fittings (Abstract; [0007, 0051-0053, and 0059]). BOUTELLE ‘472 teaches a method of making filled polymer product, such as an impact resistant PVC (polyvinyl chloride) polymer comprising calcium carbonate [0007]. The calcium carbonates may be obtained from a natural source, e.g., marble, chalk, limestone, and dolomite [0018]. The polyvinyl chloride (PVC) polymer formulation also comprises impact modifiers, such as chlorinated polyethylene in an amount ranging from 1 phr to 6 phr [0058]. The PVC polymer products include vinyl siding and construction materials [0060].  As evidenced by TORRES, chlorinated polyethylene (CPE) modifiers have 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 1 phr to 6 phr of impact modifier of BOUTELLE ‘472 with the vinyl resin composition of KADOKURA for its art recognized function as an impact modifier in vinyl resin compositions such as boosting the impact strength of the final PVC formulation and increases the effective rubber volume in the formulation as evidenced by TORRES. 
However, the combined disclosures of KADOKURA and BOUTELLE ‘472 do not explicitly disclose the claimed Charpy impact strength and Vicat softening temperature. 
Given BOUTELLE ‘472 teaches the similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BOUTELLE ‘472 do not disclose 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765